



--------------------------------------------------------------------------------





PERSONAL and CONFIDENTIAL
February 21, 2012         
                        


First Name Last Name




Dear First Name:


We are pleased to inform you that you are one of a select group of individuals
receiving a stock option award in 2012. We use these awards to reward performers
who we believe will be key contributors to our growth well into the future. You
have been awarded a nonstatutory stock option for x,xxx shares of Stryker
Corporation Common Stock at a price of $53.60 per share. Except as otherwise
provided in the Terms and Conditions, this option will become exercisable 20%
per year beginning on February 21, 2013 and will expire on February 20, 2022.


You will be required to “Accept” the award online via the UBS One Source website
located at
www.ubs.com/onesource/SYK between March 14 and April 11, 2012. The detailed
terms of the option are set forth in the Terms and Conditions and any applicable
country addendum and the provisions of the Company's 2006 Long-Term Incentive
Plan. Those documents, together with the related Prospectus, are available on
the UBS One Source website and you should read them before accepting the award.
We suggest that you retain hard copies of this letter and the Terms and
Conditions and any applicable country addendum as evidence of the award of the
option to you.


There also are additional educational materials on the UBS One Source website in
the Library section including Stock Option Brochure, Stock Option Frequently
Asked Questions and Stock Option Tax Questions & Answers.


The efforts and the results you have delivered have demonstrated how you are
there for Stryker, and these stock awards are one way in which we are there for
you. Thank you for your strong performance and we look forward to your future
contributions toward making Stryker the world's most admired, fastest growing
medical technology company!







--------------------------------------------------------------------------------



Sincerely,


/s/ Curt R. Hartman /s/ Michael W. Rude
Curt Hartman Michael W. Rude
Interim Chief Executive Officer     Vice President Human Resources












--------------------------------------------------------------------------------




STRYKER CORPORATION


TERMS AND CONDITIONS
RELATING TO NONSTATUTORY STOCK OPTIONS GRANTED
PURSUANT TO THE 2006 LONG-TERM INCENTIVE PLAN


1.    The Options to purchase Shares of Stryker Corporation (the “Company”)
granted to you during 2012 are subject to these Terms and Conditions Relating to
Nonstatutory Stock Options Granted Pursuant to the 2006 Long-Term Incentive Plan
(the “Terms and Conditions”) and all of the terms and conditions of the Stryker
Corporation 2006 Long-Term Incentive Plan, as amended (the “2006 Plan”), which
is incorporated herein by reference. In the case of a conflict between these
Terms and Conditions and the terms of the 2006 Plan, the provisions of the 2006
Plan will govern. Capitalized terms used but not defined herein have the meaning
provided therefor in the 2006 Plan. For purposes of these Terms and Conditions,
“Employer” means the Company or any Subsidiary that employs you on the
applicable date.


2.    Upon the termination of your employment with your Employer, your right to
exercise the Options shall be only as follows:


(a)    If your employment is terminated by Retirement (as such term is defined
in the 2006 Plan or determined under local law), you or your estate (in the
event of your death after your termination by Retirement) shall have the right,
at any time on or prior to the 10th anniversary of the grant date, to exercise
the Options with respect to all or any part of the Shares subject thereto,
regardless of whether the right to purchase Shares had vested on or before the
date of your termination by Retirement.


        (b)    If your employment is terminated by reason of Disability (as such
term is defined in the 2006 Plan or determined under local law) or death, you,
your legal representative or your estate shall have the right, for a period of
one year following such termination, to exercise the Options with respect to all
or any part of the Shares subject thereto, regardless of whether the right to
purchase such Shares had vested on or before the date of your termination by
Disability or death.


(c)    If you cease to be an Employee for any reason other than those provided
in (a) or (b) above, you or your estate (in the event of your death after such
termination) may, within the thirty (30)-day period following such termination,
exercise the Options with respect to only such number of Shares as to which the
right of exercise had vested on or before the Termination Date. If you are a
resident of or employed in the United States, “Termination Date” shall mean the
effective date of termination of your employment with your Employer. If you are
resident or employed outside of the United States, “Termination Date” shall mean
the earliest of (i) the date on which notice of termination is provided to you,
(ii) the last day of your active service with your Employer or (iii) the last
day on which you are an Employee of your Employer, as determined in each case
without including any required advance notice period and irrespective of the
status of the termination under local labor or employment laws.


(d)    Notwithstanding the foregoing, the Options shall not be exercisable in
whole or in part (i) after the 10th anniversary of the grant date or (ii) except
as provided in Section 3(c) hereof or in the event of termination of employment
because of Disability, Retirement or death, unless you shall have continued in
the employ of the Company or one of its Subsidiaries for one (1) year following
the date of grant of the Options.


(e)    Notwithstanding the foregoing, if you are eligible for Retirement but
cease to be an Employee for any other reason before you retire, your right to
exercise the Options shall be determined as if your employment ceased by reason
of Retirement.




--------------------------------------------------------------------------------






(f)    If you are both an Employee and a Director, the provisions of this
Section 2 shall not apply until such time as you are neither an Employee nor a
Director.


(g)    If you are resident or employed in a country that is a member of the
European Union, the grant of the Options and these Terms and Conditions are
intended to comply with the age discrimination provisions of the EU Equal
Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of these Terms and Conditions is
invalid or unenforceable, in whole or in part, under the Age Discrimination
Rules, the Company, in its sole discretion, shall have the power and authority
to revise or strike such provision to the minimum extent necessary to make it
valid and enforceable to the full extent permitted under local law.


3.    The number of Shares subject to the Options and the price to be paid
therefor shall be subject to adjustment and the term and exercise dates hereof
may be accelerated as follows:


(a)    In the event that the Shares, as presently constituted, shall be changed
into or exchanged for a different number or kind of shares of stock or other
securities of the Company or of another corporation (whether by reason of
merger, consolidation, recapitalization, reclassification, split-up, combination
of shares, or otherwise) or if the number of such Shares shall be increased
through the payment of a stock dividend or a dividend on the Shares of rights or
warrants to purchase securities of the Company shall be made, then there shall
be substituted for or added to each Share theretofore subject to the Options the
number and kind of shares of stock or other securities into which each
outstanding Share shall be so changed, or for which each such Share shall be
exchanged, or to which each such Share shall be entitled. The Options shall also
be appropriately amended as to price and other terms as may be necessary to
reflect the foregoing events. In the event there shall be any other change in
the number or kind of the outstanding Shares, or of any stock or other
securities into which such Common Stock shall have been exchanged, then if the
Committee shall, in its sole discretion, determine that such change equitably
requires an adjustment in the Options, such adjustment shall be made in
accordance with such determination.


(b)    Fractional Shares resulting from any adjustment in the Options may be
settled in cash or otherwise as the Committee shall determine. Notice of any
adjustment will be given to you and such adjustment (whether or not such notice
is given) shall be effective and binding for all purposes hereof.


(c)    The Committee shall have the power to amend the Options to permit the
exercise of the Options (and to terminate any unexercised Options) prior to the
effectiveness of (i) any disposition of substantially all of the assets of the
Company or your Employer, (ii) the shutdown, discontinuance of operations or
dissolution of the Company or your Employer, or (iii) the merger or
consolidation of the Company or your Employer with or into any other unrelated
corporation.


4.    To exercise the Options, you must complete the on-line exercise procedures
as established through UBS, the outsourced stock plan administration vendor, at
www.ubs.com/onesource/SYK, or you can contact UBS by telephone at +1 860 727
1515 (or such other direct dial-in number that may be established from time to
time). As part of such procedures, you shall be required to specify the number
of Shares that you elect to purchase and the date on which such purchase is to
be made, and you shall be required to make full payment of the Exercise Price.
An Option shall not be deemed to have been exercised (i.e., the exercise date
shall not be deemed to have occurred) until the notice of such exercise and
payment in full of the Exercise Price are provided. The exercise date will be
defined by the New York Stock Exchange (NYSE) trading hours. If an exercise is
completed after the market close or on a weekend, the exercise will be dated the
next following trading day.




--------------------------------------------------------------------------------




The Exercise Price may be paid in such manner as the Committee may specify from
time to time in its sole discretion and as established through UBS, including
(but not limited to) the two following methods: (i) by a net exercise
arrangement pursuant to which the Company will reduce the number of Shares
issued upon exercise by the largest whole number of Shares with an aggregate
Fair Market Value on the date of purchase sufficient to cover the aggregate
Exercise Price or (ii) cash payment. In cases where you utilize the net exercise
arrangement and the Fair Market Value of the number of whole Shares withheld is
greater than the aggregate Exercise Price, the Company shall make a cash payment
to you equal to the difference as soon as administratively practicable.
5.    Regardless of any action the Company and/or your Employer take with
respect to any or all income tax (including U.S. federal, state and local taxes
and/or non-U.S. taxes), social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items legally due by you is and remains
your responsibility and that the Company and your Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Options, including the grant of the
Options, the vesting of the Options, the exercise of the Options, the subsequent
sale of any Shares acquired pursuant to the Options and the receipt of any
dividends and (ii) do not commit to structure the terms of the grant or any
aspect of the Options to reduce or eliminate your liability for Tax-Related
Items.


Prior to the delivery of Shares upon exercise of your Options, if your country
of residence (and/or your country of employment, if different) requires
withholding of Tax-Related Items, the Company shall withhold a sufficient number
of whole Shares otherwise issuable upon exercise of the Options that have an
aggregate Fair Market Value sufficient to pay the minimum Tax-Related Items
required to be withheld with respect to the Shares. In cases where the Fair
Market Value of the number of whole Shares withheld is greater than the minimum
Tax-Related Items required to be withheld, the Company shall make a cash payment
to you equal to the difference as soon as administratively practicable. The cash
equivalent of the Shares withheld will be used to settle the obligation to
withhold the Tax-Related Items. Alternatively, your Employer may withhold the
minimum Tax-Related Items required to be withheld with respect to the Shares in
cash from your regular salary and/or wages, or other amounts payable to you. In
the event the withholding requirements are not satisfied through the withholding
of Shares or through your regular salary and/or wages or any other amounts
payable to you by your Employer, no Shares will be issued to you (or your
estate) upon exercise of the Options unless and until satisfactory arrangements
(as determined by the Board of Directors) have been made by you with respect to
the payment of any Tax-Related Items that the Company or your Employer
determines, in its sole discretion, must be withheld or collected with respect
to such Options. By accepting these Options, you expressly consent to the
withholding of Shares and/or cash as provided for hereunder. All other
Tax-Related Items related to the Options and any Shares delivered in payment
thereof are your sole responsibility.
The Options are intended to be exempt from the requirements of Code Section
409A. The 2006 Plan and these Terms and Conditions shall be administered and
interpreted in a manner consistent with this intent. If the Company determines
that these Terms and Conditions are subject to Code Section 409A and that it has
failed to comply with the requirements of that Section, the Company may, at the
Company's sole discretion and without your consent, amend these Terms and
Conditions to cause them to comply with Code Section 409A or be exempt from Code
Section 409A.


6.    If you were required to sign the “Stryker Confidentiality, Intellectual
Property, Non-Competition and Non-Solicitation Agreement” or a similar agreement
in order to receive the Options or have previously signed such an agreement and
you breach any non-competition, nonsolicitation or nondisclosure provision or
provision as to ownership of inventions contained therein at any time while
employed by the Company or a subsidiary or during the one-year period following
termination of employment, any unexercised




--------------------------------------------------------------------------------




portion of the Options shall be rescinded and you shall return to the Company
all Shares that were acquired upon exercise of the Options that you have not
disposed of and the Company shall repay you an amount for each such Share equal
to the lesser of the Exercise Price or the Fair Market Value of a Share at such
time. Further, you shall pay to the Company an amount equal to the profit
realized by you on all Shares that were acquired upon exercise of the Options
that you have disposed of. For purposes of the preceding sentence, the profit
shall be the difference between the Exercise Price and the Fair Market Value of
the Shares at the time of disposition.


7.    The Options shall be transferable only by will or the laws of descent and
distribution and shall be exercisable during your lifetime only by you. If you
shall purport to make any transfer of the Options, except as aforesaid, the
Options and all rights thereunder shall terminate immediately.


8.    If you are resident or employed outside of the United States, you agree,
as a condition of the grant of the Options, to repatriate all payments
attributable to the Shares and/or cash acquired under the 2006 Plan (including,
but not limited to, dividends and any proceeds derived from the sale of the
Shares acquired pursuant to the Options) in accordance with local foreign
exchange rules and regulations in your country of residence (and country of
employment, if different). In addition, you also agree to take any and all
actions, and consent to any and all actions taken by the Company and its
Subsidiaries, as may be required to allow the Company and its Subsidiaries to
comply with local laws, rules and regulations in your country of residence (and
country of employment, if different). Finally, you agree to take any and all
actions as may be required to comply with your personal legal and tax
obligations under local laws, rules and regulations in your country of residence
(and country of employment, if different).


9.    The Options shall not be exercisable in whole or in part, and the Company
shall not be obligated to issue any Shares subject to the Options, if such
exercise and sale would, in the opinion of counsel for the Company, violate the
Securities Act of 1933 or any other Federal, State or non-U.S. statute having
similar requirements as it may be in effect at the time. The Options are subject
to the further requirement that, if at any time the Board of Directors shall
determine in its discretion that the listing or qualification of the Shares
subject to the Options under any securities exchange requirements or under any
applicable law, or the consent or approval of any governmental regulatory body,
is necessary or desirable as a condition of or in connection with the issuance
of Shares pursuant to the Options, the Options may not be exercised in whole or
in part unless such listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Board of
Directors.


10.    The grant of the Options shall not confer upon you any right to continue
in the employ of your Employer nor limit in any way the right of your Employer
to terminate your employment at any time. You shall have no rights as a
shareholder of the Company with respect to any Shares issuable upon the exercise
of the Options until the date of issuance of such Shares.


11.    You acknowledge and agree that the 2006 Plan is discretionary in nature
and may be amended, cancelled or terminated by the Company, in its sole
discretion, at any time. The grant of the Options under the 2006 Plan is a
one-time benefit and does not create any contractual or other right to receive a
grant of stock options or benefits in lieu of stock options in the future.
Future grants, if any, will be at the sole discretion of the Company, including,
but not limited to, the form and timing of any grant, the number of Shares
subject to the grant, the vesting provisions and the exercise price. Any
amendment, modification or termination of the 2006 Plan shall not constitute a
change or impairment of the terms and conditions of your employment with your
Employer.


12.    Your participation in the 2006 Plan is voluntary. The value of the
Options and any other awards granted under the 2006 Plan is an extraordinary
item of compensation outside the scope of your




--------------------------------------------------------------------------------




employment (and your employment contract, if any). Any grant under the 2006
Plan, including the grant of the Options, is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension, or retirement
benefits or similar payments.


13.    These Terms and Conditions shall bind and inure to the benefit of the
Company, its successors and assigns and you and your estate in the event of your
death.


14.    The Options are Nonstatutory Stock Options and shall not be treated as
Incentive Stock Options.


15.    The Company and your Employer hereby notify you of the following in
relation to your personal data and the collection, processing and transfer of
such data in relation to the grant of the Options and your participation in the
2006 Plan pursuant to applicable personal data protection laws. The collection,
processing and transfer of your personal data is necessary for the Company's
administration of the 2006 Plan and your participation in the 2006 Plan, and
your denial and/or objection to the collection, processing and transfer of
personal data may affect your ability to participate in the 2006 Plan. As such,
you voluntarily acknowledge, consent and agree (where required under applicable
law) to the collection, use, processing and transfer of personal data as
described herein.
    
The Company and your Employer hold certain personal information about you,
including (but not limited to) your name, home address and telephone number,
date of birth, social security number or other employee identification number,
salary, nationality, job title, any Shares or directorships held in the Company,
details of all Options or any other entitlement to Shares awarded, canceled,
purchased, vested, unvested or outstanding in your favor for the purpose of
managing and administering the 2006 Plan (“Data”). The Data may be provided by
you or collected, where lawful, from third parties, and the Company and your
Employer will process the Data for the exclusive purpose of implementing,
administering and managing your participation in the 2006 Plan. The data
processing will take place through electronic and non-electronic means according
to logics and procedures strictly correlated to the purposes for which the Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in your country of residence. Data processing
operations will be performed minimizing the use of personal and identification
data when such operations are unnecessary for the processing purposes sought.
The Data will be accessible within the Company's organization only by those
persons requiring access for purposes of the implementation, administration and
operation of the 2006 Plan and for your participation in the 2006 Plan.


The Company and your Employer will transfer Data as necessary for the purpose of
implementation, administration and management of your participation in the 2006
Plan, and the Company and your Employer each may further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the 2006 Plan. These recipients may be located in the European
Economic Area, the United States or elsewhere throughout the world. You hereby
authorize (where required under applicable law) the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
purposes of implementing, administering and managing your participation in the
2006 Plan, including any requisite transfer of such Data as may be required for
the administration of the 2006 Plan and/or the subsequent holding of Shares on
your behalf to a broker or other third party with whom you may elect to deposit
any Shares acquired pursuant to the 2006 Plan.


You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion, or blockage (for
breach of applicable laws) of the Data and (d) oppose, for legal reasons, the
collection, processing or transfer




--------------------------------------------------------------------------------




of the Data that is not necessary or required for the implementation,
administration and/or operation of the 2006 Plan and your participation in the
2006 Plan. You may seek to exercise these rights by contacting your local HR
manager.


16.    The grant of the Options is not intended to be a public offering of
securities in your country of residence (and country of employment, if
different). The Company has not submitted any registration statement, prospectus
or other filing with the local securities authorities (unless otherwise required
under local law). No employee of the Company is permitted to advise you on
whether you should purchase Shares under the 2006 Plan. Investment in Shares
involves a degree of risk. Before deciding to purchase Shares pursuant to the
Options, you should carefully consider all risk factors relevant to the
acquisition of Shares under the 2006 Plan and you should carefully review all of
the materials related to the Options and the 2006 Plan. In addition, you should
consult with your personal advisor for professional investment advice.


17.    All questions concerning the construction, validity and interpretation of
the Options and the 2006 Plan shall be governed and construed according to the
laws of the State of Michigan, without regard to the application of the
conflicts of laws provisions thereof. Any disputes regarding the Options or the
2006 Plan shall be brought only in the state or federal courts of the State of
Michigan.


18.    The Company may, in its sole discretion, decide to deliver any documents
related to the Options or other awards granted to you under the 2006 Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the 2006 Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.


19.    If you are resident outside of the United States, you acknowledge and
agree that it is your express intent that these Terms and Conditions, the 2006
Plan and all other documents, notices and legal proceedings entered into, given
or instituted pursuant to the Options be drawn up in English. If you have
received these Terms and Conditions, the 2006 Plan or any other documents
related to the Options translated into a language other than English and, if the
meaning of the translated version is different than the English version, the
English version will control.


20.    Notwithstanding any provisions of these Terms and Conditions to the
contrary, the Options shall be subject to any special terms and conditions for
your country of residence (and country of employment, if different) set forth in
an addendum to these Terms and Conditions (an “Addendum”). Further, if you
transfer your residence and/or employment to another country reflected in an
Addendum to these Terms and Conditions at the time of transfer, the special
terms and conditions for such country will apply to you to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with local law or to
facilitate the operation and administration of the award and the 2006 Plan (or
the Company may establish additional special terms and conditions as may be
necessary or advisable to accommodate your transfer). In all circumstances, any
applicable Addendum shall constitute part of these Terms and Conditions.


21.    The Company reserves the right to impose other requirements on the
Options, any Shares acquired pursuant to the Options and your participation in
the 2006 Plan to the extent the Company determines, in its sole discretion, that
such other requirements are necessary or advisable in order to comply with local
law or to facilitate the operation and administration of the award and the 2006
Plan. Such requirements may include (but are not limited to) requiring you to
sign any agreements or undertakings that may be necessary to accomplish the
foregoing.


* * * * *


